Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 01/25/2021 with respect to claims 1-9 have been considered but are moot because they do not apply to the combination of references below.

 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim (s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over N.P.L. (CN 101751973A English Translation) in view of Gao (CN 204516351U English Translation which is published on July 29th 2015).
Regarding claim 1, N.P.L. discloses a bard disk storage device (Fig.3), comprising a hard-disk cartridge (D; Fig.3) configured to house a hard disk body (3), and a hub (4) disposed within the hard-disk cartridge (D), wherein the hard disk body is electrically connected with the hub (3 is electrically connected to the hub 3), the hub is provided with at least two data transmitting interfaces (see 4 with two interfaces on the same side of the exterior of the 
N.P.L. fails to specifically disclose that the data transmitting interfaces are USB interfaces and one of the at least two USB interfaces is configured to connect with a computer, and at least one of the other USB interfaces among the at least two USB interfaces is configured to expand data interfaces of the computer.
Gao discloses at least two USB interfaces (5a and 7; Fig.2 and 3) and one of the at least two USB interfaces is configured to connect with a computer (5a is connected to a computer), and at least one of the other USB interfaces (7) among the at least two USB interfaces is configured to expand data interfaces of the computer (7 is an external interface which connects to external device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Gao to modify the data interfaces of N.P.L. in order to extend the pluggable devices that can connect to the hard drive and the computer at the same time to allow a lecturer to access data from an external hard drive and present it on a screen.
Regarding claim 4, N.P.L. fails to disclose wherein the USB interfaces are USB2.0 interfaces or USB3.0 interfaces.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Gao with the interfaces of N.P.L. in order to provide a fast way of transmitting data.

Claim (s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over N.P.L. (CN 101751973 A English Translation) in view of  Gao (CN 204516351U English Translation which is published on July 29th 2015), as applied to claim 1 above, and further in view of Chen et al. (US 2017/0018293 A1 hereinafter Chen).
Regarding claim 2, N.P.L. fails to disclose wherein the hard disk body is a 2.5-inch hard disk or a 3.5-inch bard disk.
Chen discloses a 3.5 inch hard drive (para 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chen with the interface of N.P.L. in order to provide a solid state drive that can store and transmit data.
Regarding claim 3, N.P.L. discloses one hard disk drive (3).
 
 
Claim (s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over N.P.L. (CN 101751973A English Translation) in view of Gao (CN 204516351U English Translation which is published on July 29th 2015), as applied to claim 1 above, and further in view of Cheng (US 2012/0243156 Al).
Regarding claim 5, N.P.L. discloses wherein the hard-disk cartridge comprises a main body (7: Fig.3), the main body comprises one cartridge body (7), the cartridge body is provided with a housing chamber (see chamber within 7), the hub (3) is housed in the housing chamber (see hub 3 within 7).
N.P.L. fails to disclose the USB interfaces are disposed on two adjacent sidewalls of the cartridge body.
Cheng discloses the USB interfaces (16 and 17; Fig,5) are disposed on two adjacent sidewalls of the cartridge body (see 16 and 17 on adjacent side walls of cartridge 1 body; Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cheng in order to provide additional slots to allow connections to electrical devices from different directions to reduce clutter.
Regarding claim 6, N.P.L. fails to disclose wherein the hub is further provided with an external power interface, and the external power interface is disposed on one sidewall of the cartridge body.
Cheng discloses an external power interface (18:Fig.5), and the external power interface is disposed on one sidewall of the cartridge body (see side wall of body 1; Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cheng with N.P.L. in order to provide power to electrical connectors and the interface board.
Claim (s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over N.P.L. (CN 101751973A English Translation) in view of Gao (CN 204516351U English Translation which is published on July 29th 2015) in view of Cheng (US 2012/0243156 A1), as applied to claim 5, and further in view Wang et al. (US 7301776 B1 hereinafter Wang).
Regarding claim 7, N.P.L, disclose the hard disk cartridge comprises a lower cover (2).
N.P.L tails to disclose wherein the main body further comprises a fixing frame connected with one side of the cartridge body, each of the hard disk body is disposed in the fixing frame, and the hard-disk cartridge further comprises a lower cover, with the lower cover being snap-fitted with the fixing frame and the one side of the cartridge body so as to enclose the hub in the housing chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wang with N.P.L. in order to allow easy attachment and detachment of a cover without the use a of tool.
Regarding claim 8, N.P.L. disclose wherein the hard disk cartridge further comprises an upper cover (see 1).
N.P.L, fails to disclose the upper cover being snap fitted with the other side ot the fixing frame to confine the hard disk body in the fixing frame.
Wang discloses, in Fig.1, a upper cover (132) being snap fitted with the other side of the fixing frame (121) to confine the hard disk body (51) in the fixing frame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wang with N.P.L. in order to allow easy attachment and detachment of a cover without the use a of tool.
Regarding claim 9, N.P.L, disclose wherein the upper cover and the main body are snap-fitted with each other, as well as the lower cover and the main body are snap-fitted with each other,
Wang discloses the upper cover (130: Fig, 1) and the main body (129) are snap-fitted with each other, as well as the lower cover and the main body are snap-fitted with each other (130 and 140 are snap fitted with 129; Fig.1 and Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wang with N.P.L. in order to allow easy attachment and detachment of a cover without the use a of tool.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/PETE T LEE/Primary Examiner, Art Unit 2848